Exhibit 10.38

2019 Incentive Awards

 

THE WESTERN UNION COMPANY
Incentive Award Acceptance Agreement

Pursuant to The Western Union Company Senior Executive Performance Incentive
Plan (the “Plan”),  __________ (“the Participant”) has been identified as
eligible to participate in the Plan for the Performance Period set forth below
and has been determined to be eligible to receive the Incentive Award described
below.  Certain terms and conditions of the Incentive Award are set forth
immediately below in this Incentive Award Acceptance Agreement.  Other terms and
conditions are set forth in the Incentive Award Agreement which is appended to
this Incentive Award Acceptance Agreement.  The Incentive Award Acceptance
Agreement and the Incentive Award Agreement are together the “Agreement” which
is made and entered into between The Western Union Company, a Delaware
corporation (“the Company”), and the Participant as of the beginning of the
Performance Period set forth below.  Capitalized terms not otherwise defined in
this Incentive Award Acceptance Agreement are defined in the Plan or the
Incentive Award Agreement. 

 

 

Target Award: 

______

Performance Period:

January 1, 2019 – December 31, 2019

Vesting Date:

Employment with the Company on the date on which the Incentive Award is paid to
the Participant

is a condition precedent to receipt of any portion of a

bonus under the Plan (subject to the terms of The Western Union Company
Severance/Change in Control Policy (Executive Committee Level). 

 

 

The Participant acknowledges receipt of copies of the Incentive Award Agreement,
the Company’s Severance/Change in Control Policy (Executive Committee Level)
(the “Severance/Change in Control Policy”), the Company Clawback’s Policy (the
“Clawback Policy”), the clawback policy adopted by the Company to comply with
Paragraph 7 of the Enhanced Compliance Undertaking of the “Joint Settlement
Agreements” as defined in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2017 (the “Compliance Clawback Policy”),  and the Plan (which
are incorporated by reference and made a part hereof) and agrees to abide by all
of the terms and conditions of the Incentive Award Agreement, the
Severance/Change in Control Policy, the Clawback Policy, the Compliance Clawback
Policy, and the Plan.

 

In witness whereof, the parties have executed the Agreement as of __________
___, 2019.  

 

 

 

 

 

THE WESTERN UNION COMPANY,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Agreed and Accepted:

 

 

 

Participant

 

 

 





--------------------------------------------------------------------------------

 

2019 Incentive Awards

 

INCENTIVE AWARD AGREEMENT
THE WESTERN UNION COMPANY
SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

Pursuant to the provisions of The Western Union Company Senior Executive
Performance Incentive Plan (the “Plan”), ____________ (the “Participant”),  has
been identified as eligible to participate in the Plan for the Performance
Period set forth in the Incentive Award Acceptance Agreement and has been
determined to be eligible to receive an Incentive Award (the “Award”), upon and
subject to the restrictions, terms and conditions set forth in the Incentive
Award Acceptance Agreement, the Plan and below.  Capitalized terms not defined
herein shall have the meanings specified in the Plan or the Incentive Award
Acceptance Agreement. 

1. Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Participant accepts this Agreement by executing the Incentive Award
Acceptance Agreement and returning it to the Company at such time as shall be
satisfactory to the Company.

2. Service Vesting Requirement.  Except as otherwise determined by the Committee
or pursuant to the Severance/Change in Control Policy, if the Participant’s
employment in his or her current position with the Company terminates for any
reason prior to the date set forth in the Incentive Award Acceptance Agreement
(the “Vesting Date”), the Participant shall not be entitled to receive the
Incentive Award.

3. Committee Discretion.  Notwithstanding anything herein to the contrary, in
all cases, the Committee shall have the sole and absolute discretion, taking
into account such factors as the Committee deems appropriate, including the
terms and conditions of Exhibit A hereto, to determine the amount of the Award
payable to the Participant or to decide that no payment shall be made; provided,
that if the Participant has failed to meet the threshold standard under the
evaluation criteria established by the Company to comply with Paragraph 6 of the
Enhanced Compliance Undertaking of the Joint Settlement Agreements (the
“Compliance Gateway”),  the Participant will receive no payment under this
Award.  Provided that the Compliance Gateway has been met, nothing in the
preceding sentence shall limit the Committee’s further consideration of the
Participant’s performance on the compliance criteria set forth in Exhibit A in
exercising its discretion in determining the amount of any Award payable to
the Participant. 

4. Payment.  If the Committee determines that the applicable Performance
Measures have been achieved and has determined the amount and approved the
payment of the Award to the Participant, the Participant shall receive, not
later than the March 15th (March 31, in the case of a Participant who is not a
United States taxpayer) following the end of the year in which the Performance
Period ends, a lump sum cash payment from the Company in an amount equal to the
Award determined by the Committee, unless the Participant is eligible to and
elects to defer a permissible portion of the Award into The Western Union
Company Supplemental Incentive Savings Plan (“SISP”) by an election made no
later than six months prior to end of the Performance Period.  All payments
under this Agreement are intended to be exempt from

 

--------------------------------------------------------------------------------

 



Section 409A of the Code as “short-term deferrals,” within the meaning of
Treasury regulations promulgated under Section 409A of the Code.

5. Withholding and Other Authorized Deductions.  All payments under this
Agreement are subject to withholding of any federal, state, local or other
income, social insurance, payroll or other tax-related items and other
authorized deductions, which may be required to be withheld or paid in
connection with such Award. 

6. Award Confers No Rights to Continued Employment.  In no event shall the
Participant’s eligibility for the Award or its acceptance by the Participant
give or be deemed to give the Participant any right to continued employment by
the Company, or any subsidiary or affiliate of the Company.

7. Nontransferability of Award.  The Award and any rights thereunder shall not
be sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. 

8. Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan, the Severance/Change in Control Policy,  the Clawback Policy, and
the Compliance Clawback Policy and shall be interpreted in accordance
therewith.  The Participant hereby acknowledges receipt of a copy of the Plan,
the Severance/Change in Control Policy, the Clawback Policy, and the Compliance
Clawback Policy.   

9. Meaning of Certain Terms.  As used herein, employment by the Company shall
include employment by a subsidiary or an affiliate of the Company, as determined
by the Committee.

10. Administration.  The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Plan.  Any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

11. Amendment and Termination.  The Committee may at any time amend or terminate
the Plan.  The Committee may, in its sole discretion, reduce or eliminate the
Award at any time and for any reason. 

12. Special 409A Provisions.  Notwithstanding any other provision of this
Agreement to the contrary, if any payment hereunder is subject to Section 409A
of the Code and if such payment is to be paid on account of the Participant’s
separation from service (within the meaning of Section 409A of the Code), if the
Participant is a specified employee (within the meaning of Section 409A(a)(2)(B)
of the Code), and if any such payment otherwise is required to be made prior to
the first day of the seventh month following the Participant’s separation from
service, such payment shall be delayed until the first day of the seventh month
following the Participant’s separation from service.  To the extent that any
payments or benefits under this Agreement are subject to Section 409A of the
Code and are paid or provided on account of the Participant’s termination of
employment, the determination as to whether the Participant has had a
termination

2

--------------------------------------------------------------------------------

 



of employment (or separation from service) shall be made in accordance with
Section 409A and the guidance issued thereunder.  In addition, to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation within the meaning of Section 409A of the Code, and (ii)
such payment is conditioned upon Participant’s execution of a release and is to
be paid or provided during a designated period that begins in one taxable year
and ends in a second taxable year, such payment shall be paid or provided in the
later of the two taxable years.

13. Governing Law.  This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to the
conflicts of laws principles.

14. Statute of Limitations.  Any action, claim or lawsuit relating to this
Agreement must be filed no more than six months after the date of the event that
is the subject of the action, claim or lawsuit.  The Participant voluntarily
waives any statute of limitations to the contrary.

15. Clawback Policies.  Notwithstanding anything in this Agreement to the
contrary, this Award and any related payment, are subject to the provisions of
(i) the Clawback Policy, (ii) the Compliance Clawback Policy, and (iii) any
modification to the foregoing clawback policies or any other clawback policy of
the Company adopted to comply with applicable laws, rules, regulations or
governmental orders or judgments.

3

--------------------------------------------------------------------------------